Exhibit 10.2




ASSET PURCHASE AGREEMENT/EMPLOYMENT AGREEMENT




This contract dated June 2nd, 2010 is made between Thomas L. Griffin (referred
to as the “Mr. Griffin”), and Resource Exchange of America Corporation, whose
address is 27 Fletcher Avenue, Sarasota (referred to as the “REAC”)




1.

EMPLOYMENT.




REAC hereby employs Mr. Griffin to serve as Vice President, Global Development
and Markets for REAC and as President of REAC’s subsidiary Sea Lion Ocean
Freight, LLC {“SLOF”) and Mr. Griffin hereby accepts such employment in
accordance with the terms and conditions of this contract.




2.

TERM OF EMPLOYMENT.




The term of employment shall begin July 6th, 2010, and extend to May 31, 2013.




3.

DUTIES OF MR. GRIFFIN.




A.

Licenses. Mr. Griffin shall transfer to, or establish with, SLOF the following:




i.

Federal Maritime Commission License




ii.

Federal Maritime Commission Bond and Tariff for Non-Vessel Operating Common
Carrier




B.

Job Assignment. The duties of Mr. Griffin are as follows:




i.

Seek out, indentify and evaluate possible transportation opportunities and
exploit existing customers and contacts for the benefit of REAC.




ii.

Seek out, indentify and evaluate any other opportunities in any other areas in
which Resource Exchange of America Corp. or any of its other subsidiaries do
business or could do business.




iii.

Negotiate, estimate, plan and conduct transportation operations for REAC and/or
SLOF projects, and obtain all wavers, permissions, allowances and other things
required physically and regulatorily for such projects.




iv.

Supply estimates of all expenses, expenditures, revenues and receipts of funds
relating to such projects so that they may be entered into REAC’s or SLOF’s
accounting and financial system so that SLOF can move forward to define and
commence the project.




v.

Supply all manifests, invoices, bills, and all other documents relating to
actual or projected expenses, expenditures, revenues and receipts relating to
any such designated project.




vi.

Prepare the bids for SLOF or REAC transportation projects when applicable.




vii.

Provide or obtain all things necessary to conduct SLOF or REAC transportation
projects, including, ships, ship space, other means of transportation and/or
space on such other means, equipment, machinery, vehicles, personnel and
sub-contractors and all other things necessary for the designated project not
specifically required to be provided by SLOF and/or REAC.




viii.

Provide, immediately upon receipt or generation copies of all inspections,
worksheets, and any other appropriate paperwork generated on or by the project
or of the receipt of information customarily communicated in such manner.




 ix.

Comply with all applicable laws, rules, regulations and other governmental

requirements and the letter and spirit of this contract of employment.




x.

Conduct himself at all times in a manner that reflects favorably upon the
reputation of SLOF and Resource Exchange of American, Corp. (REAC) for quality
service, honesty, and fair dealing.




xi.

Inform your supervisor immediately, in writing, of all matters that might be
material in any way to any project, the operations of SLOF or REAC or the
transportation customer whether or not you have or do not have an opinion as to
whether such information is already known by SLOF or REAC or is important to be
known by SLOF or REAC.





--------------------------------------------------------------------------------



xii.

Execute any assignments or other documents necessary to authorize and empower
SLOF or REAC to perform transportation services for a transportation customer,
and/or receive and process payments and receive and pay expenses agreed upon by
SLOF or REAC and the transportation customer.




C.

No Other Employment Allowed. Mr. Griffin agrees to devote his best efforts and
all of his time and attention exclusively to the job that is the subject of this
agreement, except for such vacation periods and other time off as provided in
this contract.




D.

Assignment of Duties by SLOF and/or REAC. Mr. Griffin shall also perform such
different or additional reasonable duties as may be required by SLOF or REAC
from time-to-time or permanently, without having any effect upon other terms of
this contract.




E

Normal Working Hours. Mr. Griffin is expected to work eight hours per day and
forty hours per week Monday through Friday and such reasonable overtime work as
SLOF or REAC may require. The working hours may be determined differently by
SLOF or REAC from time-to-time.




F.

Promoting SLOF and REAC. Mr. Griffin shall assist in the reasonable promotion of
the good reputation of SLOF and REAC by refraining from actions or comments that
may hold SLOF and/or REAC in a bad light and by engaging in actions and
statements that promote the good reputation and welfare of SLOF and REAC.




G.

Mr. Griffin may be required to partake in reasonable training in order to
properly perform his duties.

 

H.

Mr. Griffin will make reasonable efforts to resolve any problems or disputes
within SLOF’s procedures and systems, including, but not limited to the Human
Resources Department of SLOF and/or REAC.




I.

Mr. Griffin will read and comply with the terms and conditions described in the
Company’s Employee Handbook.




J.

Expenses and Facilities.

SLOF and/or REAC is required to provide an adequate office, facilities,
equipment, supplies and storage yard as necessary for Mr. Griffin to properly
perform his duties under this contract. SLOF and/or REAC is also required to
provide Worker’s Compensation Insurance, General Liability Insurance and all
Maritime Insurance as well as any other insurance required for operations.




4.

COMPENSATION AND REIMBURSEMENTS.




A.

Base Salary. SLOF shall pay Mr. Griffin the sum of 87,500.00 per year as salary
in accordance with this contract. The payments will be made weekly and start on
July 6th, 2010.




B.

Incentives. In addition to the salary paid to Mr. Griffin, Mr. Griffin shall
also participate in Resource Exchange’s quarterly profit sharing incentive,
which will be calculated as follows: Mr. Griffin will be paid 10% of the total
net profit that Resource Exchange allocates to its profit sharing plan, as
described in paragraph 4.C, immediately below, provided same is legal and does
not result in any unanticipated negative tax consequences. Mr. Griffin will also
participate in Resource Exchange’s employee stock purchase plan as follows: Mr.
Griffin will be issued 75,000 shares on the seventh month anniversary of the
date of commencement and 100,000 shares on the 13th, 25th, and 37th month
anniversaries of commencement, for a total of 375,000 shares of Resource
Exchange’s stock, provided same is legal and does not result in any
unanticipated negative tax consequences. The purchase strike price will comply
with tax laws and regulations. It is believed that a 50% discount from the stock
price of the date of the execution of this contract will be acceptable to the
regulators. Mr. Griffin acknowledges that REAC has no control over these rules
and regulations, which are issued by the US Government.




C.

Resource Exchange will allocate to its profit sharing plan 5% of Resource
Exchange’s net profit before deduction of depreciation and amortization,
provided same is legal and does not result in any unanticipated negative tax
consequences.




D.

SLOF will provide Mr. Griffin reimbursement of 50 cents per mile driven for
company business. SLOF and/or REAC will reimburse Mr. Griffin for business
expenses including cell phones, phone lines and other communication expenses
related to business; office expenses and supplies; and computer, email and
internet expenses. Business expenses, travel and/or entertainment expenses
including international travel in excess of $200 will require approval from REAC
to be reimbursed.




E. As consideration for items 3Ai, 3Aii and 3C in this contract, Mr. Griffin
will be paid $20,000 at the execution on this contract. In addition, Mr. Griffin
will be paid $5000.00 when the first purchase agreement is signed for a scrap
vessel to be broken in Mexico.





2




--------------------------------------------------------------------------------



5.

HOLIDAYS, VACATIONS AND SICK LEAVE.




A.

Holidays. Mr. Griffin will be entitled to paid holidays as outlined in the
company’s Employee Handbook, currently believed to provide for nine paid
holidays each year. SLOF and/or REAC will notify Mr. Griffin as much in advance
as practical with respect to the holiday schedule. The holidays are currently
believed to be the following:: New Year’s Day, Good Friday, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, the Friday following
Thanksgiving, Christmas Day, and either Christmas Eve or December 26th.
Additional holidays may be allowed in connection with holidays which fall on
weekends.




B.

Vacations




i.

Mr. Griffin will be entitled to the number of days of vacation per year, as
follows:




2010

8 days

2011

12 days

2012

12 days

2013

12 days

2014

15 days

2015

15 days

2016

15 days

2017

15 days

2018

15 days

2019

And forward 20 days




Vacation days and holidays not used within the year they accrue will not be
carried over to the next year and there will be no remuneration paid to Mr.
Griffin for vacation days not used during the year.




ii.

All vacations shall be scheduled subject to the approval of the SLOF and/or
REAC.




C.

Sick Leave.




i.

Mr. Griffin will be entitled to the five paid sick days per year. Sick days not
used within the year they accrue will not be carried over to the next year and
no remuneration will be paid to Mr. Griffin for unused sick days. Sick days may
not be taken as personal days or vacation days and are intended only for use
when Mr. Griffin is sick.




ii.

Suspension of Compensation. If Mr. Griffin shall become unable to attend to the
duties of employment, Mr. Griffin shall be required to use up all sick leave and
vacation time in order to receive compensation for the period of illness. Once
Mr. Griffin uses up all periods of paid employment, SLOF and/ or REAC may stop
all further payments to Mr. Griffin for salary or bonuses and all other related
compensation. SLOF will recommence the payment of salaries, bonuses and other
compensation at such date as Mr. Griffin shall resume and perform Mr. Griffin’s
duties under this contract. The right of SLOF and/or REAC as set forth above is
in addition to the right of SLOF to terminate this contract at any time as set
forth herein.




6.

INSURANCE AND RETIREMENT.




Medical, and Retirement Benefits. After 30 days of employment, SLOF and/or REAC
agree to provide Mr. Griffin and his family with a health benefit plan.. After
one year of employment, Mr. Griffin will participate in the retirement plan if
one is established by SLOF and/or REAC.




7.

TERMINATION OF EMPLOYMENT.




A.

Death of Mr. Griffin. This contract shall terminate upon Mr. Griffin’s death.




B.

At Will Employment. This contract may be terminated by either party on not less
than fourteen days advance notice thereof to the other party. However, SLOF
and/or REAC may terminate the employment hereunder immediately if necessary in
its best judgment in order to protect its assets, customers, business or its
good name. If Mr. Griffin’s last day of employment is not the last day of the
calendar quarter, credits for his share of profits will be adjusted to reflect
the change in the length of the last period worked, but will be paid within 20
days following the end of the calendar quarter in which termination occurs. If
Mr. Griffin elects to terminate his employment without advance notice, Mr.
Griffin will receive no share of profits for the year during which his last day
of employment occurs. There will be no payment for unused Vacation Days, Sick
Days or Holidays upon termination.





3




--------------------------------------------------------------------------------



C.

Termination for Cause. If Mr. Griffin violates any of the provisions of this
contract or the Employee Handbook, SLOF and/or REAC may terminate the employment
hereunder immediately without further obligation except to pay Mr. Griffin for
compensation earned prior to the termination of this contract. If Mr. Griffin’s
last day of employment is not the last day of the calendar quarter, credits for
his share of profits will be adjusted to reflect the change in the length of the
last period worked, but will be paid within 20 days following the end of the
calendar quarter in which termination occurs. There will be no payment for
unused Vacation Days, Sick Days or Holidays upon termination.




8.

NOTICES.




All notices by either party to terminate this contract shall be in writing and
sent by Certified Mail return receipt requested to the other party as herein
provided. Any notices to Mr. Griffin will be given to Mr. Griffin at 15903 Kent
Ct. Tampa, FL 33647




9.

SEVERABILITY; GOVERNING LAW.




A.

If any clause or provision herein shall be adjudged invalid or unenforceable by
a court of competent jurisdiction or by operation of any applicable law, it
shall not affect the validity of any other clause or provision, which shall
remain in full force and effect. The contract shall be governed by the laws of
the state of Florida. The parties agree that the Twelfth Judicial Circuit Court
in and for Sarasota County, Florida shall have jurisdiction over any dispute
which arises under this contract. Each of the parties shall submit and hereby
consents to such Court’s exercise of jurisdiction. In any successful action
pursuant to this contract, the prevailing party shall be entitled to recover its
attorney’s fees and expenses incurred in such action.




B.

Each of the provisions of this contract shall be enforceable independently of
any other provisions of this contract and independent of any other claim or
cause of action. In the event of any dispute arising under this contract, it is
agreed between the parties that the law of the State of Florida will govern the
interpretation, validity and effect of this contract without regard to the place
of execution or place of performance thereof.




10.

WAIVER OF BREACH.




The waiver by SLOF and/or REAC of a beach of any provision of this contract by
Mr. Griffin shall not operate or be construed as a waiver of any subsequent or
other beach by Mr. Griffin.




11.

ARBITRATION OF DISPUTES.




A.

Any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by arbitration in accordance with the rules of
the American Arbitration Association. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.




B.

However, in the event of noncompliance or violation, as the case may be, of any
duty relating to confidential information, SLOF and/or REAC may alternatively
apply to the court of competent jurisdiction for a temporary restraining order
injunctively, and/or such other legal and equitable remedies as may be
appropriate, because SLOF and/or REAC would have no adequate remedy at law for
such violation or non-compliance.




12.

REMEDIES FOR BREACH OF CONTRACT.




A.

In the event of the breach or threatened breach of any provision of the contract
by Mr. Griffin, SLOF and/or REAC shall be entitled to injunctions, both
preliminary and final, enjoining and restraining such breach or threatened
breach. Such remedies shall be in addition to all other remedies available at
law or in equity including SLOF’s and/or REAC right to recover from Mr. Griffin
any and all damages that may be sustained as a result of Mr. Griffin’s breach of
contract.




B.

In addition to any other remedies SLOF and/or REAC may have available to it
under the terms of this contract, SLOF and/or REAC shall be entitled to stop Mr.
Griffin, by means of injunction, from violating any part of this contract, and
to recover, by means of an accounting, any profits Mr. Griffin may have obtained
in violation of this contract. SLOF and/or REAC shall be entitled to recover its
attorney’s fees and expenses in any successful action by SLOF and/or REAC to
enforce this contract.




13.

COMPLETE AGREEMENT.




This contract supersedes all prior contracts and understandings between Mr.
Griffin and SLOF and/or REAC and may not be modified, changed or altered by any
promise or statement by whosoever made; nor shall any modification of it be
binding upon SLOF and/or REAC until such written modification shall have been
approved in writing by an officer of SLOF and/or REAC.





4




--------------------------------------------------------------------------------



14.

SIGNATURES.




Both Mr. Griffin and REAC agree to the above.










_________________________________  

__________________________________

Witness

Thomas L. Griffin                                      Date







__________________________________

Witness







__________________________________    ___________________________________

Witness

Dana Pekas, as CEO of Resource           Date

Exchange of America Corporation




_________________________________

Witness





5


